Case: 11-20247     Document: 00511771742         Page: 1     Date Filed: 02/29/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 29, 2012
                                     No. 11-20247
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RONALD L. SULLIVAN,

                                                  Plaintiff-Appellant

v.

DEPARTMENT OF THE TREASURY, INTERNAL REVENUE SERVICE,
DOES 1 THROUGH 20, Inclusive,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-cv-03432


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges
PER CURIAM:*
        AFFIRMED. See 5th Cir. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.